Exhibit 10.1
 
 


THIS CONVERTIBLE SECURED PROMISSORY NOTE AND THE SECURITIES THAT MAY BE ISSUED
UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED ("SECURITIES ACT"), OR ANY STATE SECURITIES LAWS OR "BLUE SKY"
LAWS (COLLECTIVELY, THE "ACTS"), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS IN COMPLIANCE
WITH RULE 144 UNDER THE SECURITIES ACT OR AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR THE LENDER SATISFACTORY TO PAYOR
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACTS OR RECEIPT OF A NO-ACTION
LETTER FROM THE U.S. SECURITIES AND EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------

 
PROMISSORY NOTE


$500,000.00
Date: May 22, 2015
Denver , Colorado

 
 

--------------------------------------------------------------------------------

 
THIS PROMISSORY NOTE ("Note") is entered into as of May 22, 2015 (the "Effective
Date") by and between Clean Coal Technologies Inc., a Nevada corporation
("Payor"), and CCTC Acquisition Partners LLC, a Colorado limited liability
company ("Lender"). Payor and Lender are hereafter sometimes referred to
individually as "Party" or collectively as "Parties."


Both Parties agree that there are significant advantages to the Parties entering
into this Note and providing the Advances (as defined below) in order to
commence the construction of Payer's demonstration plant in Oklahoma
("Demonstration Plant") as soon as possible and funds advanced under this Note
will be used for this purpose as provided  herein.  The  amounts borrowed under
this Note are contemplated to be part of an interim step in  connection with
completing a financing transaction between Payor and Lender (the "Additional
Financing"). The Additional Financing is subject to Payor , on the one hand, and
Lender and its affiliate , Black Diamond Financial Group LLC, on the other,
completing definitive documentation that will provide for the Additional
Financing. The Parties agree in good faith to negotiate final documents for this
transaction to conclusion as soon as possible, but no later than June 15, 2015
(the "Additional Financing Transaction Date").


AGREEMENT


FOR VALUE RECEIVED and subject to receipt of the Second Advance (defined below)
, Payor hereby promises to pay to the order of Lender the total dollar amount of
FIVE HUNDRED THOUSAND and N0/100 ($500,000.00) (the "Principal Amount"),
together with interest on the then outstanding Principal Amount calculated from
the date hereof in accordance with the provisions of this Note. The Principal
Amount shall be funded by Lender in accordance with Section 2 hereof.


1.           Use of Proceeds  Payor will use the Principal Amount  primarily for
the development of the Development Plan and for working capital needs.

 
 

--------------------------------------------------------------------------------

 



2.           Advances.  Up to three separate advances may be made by Lender to
Payor in such amounts and on such dates as set forth below (collectively, the
"Advances"), with the Initial Advance (as defined below) having been made on May
13, 2015 and the Second Advance (as defined below) being made as of the
Effective Date, and the Final Advance being made at the discretion of Lender:


(i)           The amount of FIVE HUNDRED THOUSHAND DOLLARS was advanced by
Lender to Payor on May 13, 2015 (the "Initial Advance");


(ii)           The Principal Amount shall be advanced on the Effective
Date("Second Advance"); and


(iii)           Up to FIVE HUNDRED  THOUSAND  DOLLARS  ($500,000.00) shall be
advanced on or before June 5, 2015 (the "Final Advance").


The Final Advance shall be on terms substantially the same as the Initial
Advance and Second Advance, and evidenced by separate promissory notes .


3.           Interest.  Interest on the then outstanding unpaid Principal Amount
shall accrue at a monthly rate of 1.2% beginning on the Effective Date for the
Second Advance ("Interest"). Upon an Event of Default and as long as such Event
of Default continues, the Interest on this Note for the then outstanding unpaid
Principal Amount shall bear interest until paid at the lesser of (i) a monthly
rate of 1.7% or (ii) the highest interest rate for which Payor may legally
contract under applicable law.


4.           Payments. All payments of Interest and the Principal Amount will be
in lawful money of the United States of America. The then outstanding Principal
Amount made by Lender to Payor and the accrued Interest thereon shall be payable
in a single installment at the Maturity Date or shall be deemed paid in full and
this Note shall be cancelled upon the  required conversion of this Note as set
forth in Section 6(a). Upon any such payment on the Maturity Date (as defined
below) or conversion of the Note , the obligations of Payor under this Note
shall be fully satisfied and the Note cancelled as contemplated by Section  13
hereof.  This Note may be prepaid at any time at the option of Payor.


5.           Security. As of the closing of the First Advance, Payor granted to
Lender a first priority security interest in and to all of the right, title and
interest of Payor in its equipment and the Demonstration Plant for the the First
Advance ("Security Interest"), which Security Interest shall be evidenced by a
UCC filing reasonably acceptable to Lender. The Security Interest shall also
serve as collateral for the Second Advance in accordance with the terms hereof.
As of the closing of the Final Advance, Payor also shall grant to Lender a first
priority security interest in and to all of the right, title and interest of
Payor in its intellectual property (the "IP Security Interest"), which security
interest shall be evidenced by a UCC filing reasonably acceptable to Lender. In
the event that the Additional Financing transaction is not consummated for any
reason, then the IP Security Interest granted to Lender by Payor shall be
cancelled and Lender agrees to take all necessary action to terminate and
release such IP Security Interest as promptly as possible, but in no event later
than two business days following the Additional Financial Transaction Date.  For
the avoidance of doubt, all Security Interests granted to Lender hereunder shall
be cancelled immediately upon the conversion of all debt under this Note into
equity securities of Payor or upon repayment of this Note.

 
 

--------------------------------------------------------------------------------

 
 
6.           Conversion and Maturity Date.


(a)           Conversion.  Upon consummation of the Additional Financing, the
outstanding Principal Amount, plus the accrued interest thereon, shall
automatically convert into a three year 12% convertible notes issued at 91% or
par value or $910 per $1,000.00 note. The face amount of such note will be
convertible during its term into units of Payor, with each unit consisting of
one common share of Payor and one three-year share purchase warrant for a common
share at a strike price of $.10 per share. Such conversion shall be calculated
as though the aggregate dollar amount of the outstanding Principal Amount made
and any accrued Interest thereon were a cash investment in the Payor' s
securities to be sold in the Additional Financing.


(b)           Maturity Date. Except as provided in Section 7 hereof and unless
earlier converted pursuant to Section 6(a), the outstanding Principal Amount
made to Payor , plus the accrued Interest thereon , shall be due and payable by
Payor to Lender on the six month anniversary of the date of this Note (the
"Maturity Date"). If the Maturity Date shall fall on a holiday or weekend or
other date in which financial institutions are not open for business in New
York, New York , then the Maturity Date shall be the next business day when such
institutions are open for business.


7.           Failure to Close.  Should the Parties fail to consummate the
Additional Financing by the Additional Financing Transaction Date due to Payor
consummating a financing transaction with an unaffiliated  third party
("Termination Event"), then upon written notice of Lender (the "Acceleration
Notice") all of the then outstanding Principal Amount, plus accrued Interest
thereon shall become immediately due and payable by  Payor to Lender (the
"Acceleration  Payment").


8.           Break-up Fee. Upon the occurrence of a Termination Event, Payor
agrees to pay Lender a one time break-up fee of $100,000.00 and 1,000,000 fully
paid shares of Payor common stock (the "Break-Up Fee") as per details in the
"Initial Advance". The receipt of the Break-Up Fee is intended to be liquidated
damages for Lender and, assuming payment of the Note as contemplated by Section
7 hereof , shall be the sole remedy available to Lender. The ability of Lender
to receive the Break-Up Fee shall be contingent upon Lender satisfying each of
the following (1) Lender satisfying its obligations under this Note , including
making the Second Advance contemplated herein , and (2) Lender continuing to
negotiate in good faith with Payor toward completing the Additional  Financing.
In the event that the Break-Up Fee is payable by Payor to Lender, then Lender
shall have the right in the Acceleration Notice to require Payor deliver
the  $100,000 break -up fee in the form of a convertible note under the same
terms as Section 6(a) above.


9.           Events of Default.


(a)           Definition.  For the purpose of this Note, an "Event of Default"
will be deemed to have occurred if:

 
 

--------------------------------------------------------------------------------

 



(i)           Payor fails to pay within five (5) days after the Maturity Date or
as contemplated by Section 7 hereof.


(ii)           Payor fails in any respect to perform or observe any other
material provision contained in this Note and such failure continues for a
period of fifteen (15) days after written notice by Lender of such failure;


(iii)           (A) Payor (1) makes an assignment for the benefit of creditors;
or(2) files a petition or makes an application to any tribunal for the
appointment of a custodian , trustee, receiver or liquidator , or commences any
proceeding relating to Payor under any bankruptcy, reorganization , arrangement
, insolvency ,  readjustment of debt, dissolution or liquidation law of any
jurisdiction; or (B) an involuntary petition or application is filed, or any
such proceeding is commenced, against Payor and either (x) Payor by any act
indicates Payor's approval thereof, consents thereto or acquiesces therein or
(y) such petition, application or proceeding is not dismissed within sixty (60)
days.


(b)           Consequences of Events of Default.


(i)           If an Event of Default (other than the type described in Section
7(a)(iii) hereof) occurs, Lender may declare, by written notice of an Event of
Default given to Payor, the entire outstanding Principal Amount of this Note,
together with all accrued, unpaid Interest thereon and any other amounts due
hereunder, immediately due and payable , and Lender may otherwise exercise any
and all rights as set forth in this Note.


(ii)           If an Event of Default of the type described in Section 7(a)(iii)
hereof occurs, then all of the outstanding Principal Amount of this Note ,
together with  all accrued , unpaid interest thereon and any other amounts due
hereunder , shall automatically be immediately due and payable without any
further action on the part of Lender , and Lender otherwise may exercise any and
all rights as set forth in this Note.


10.           Representations and Warranties of Payor. Payor hereby represents
and warrants to Lender on the Effective Date and on the date of each Advance
that:


(a)           Payor is a validly existing corporation under the laws of the
State of Nevada and has the power and authority to execute and deliver this
Note.


(b) All action on the part of Payor necessary for the authorization of Payor to
execute and deliver this Note has been taken. No consent, approval,
authorization, order, filing, registration or qualification of or with any
court, governmental authority or third person is required to be obtained by
Payor in connection with the execution and delivery of this Note by Payor.


(c) This Note has been duly executed by Payor and constitutes the legal, valid
and binding obligation of Payor, enforceable against Payor in accordance with
its terms, subject, as to enforcement of remedies , to the discretion of courts
in awarding equitable relief and to applicable bankruptcy, reorganization,
insolvency, moratorium and similar laws affecting the rights of creditors
generally .

 
 

--------------------------------------------------------------------------------

 


d)           Payor is not currently in negotiation with any third parties, nor
will Payor enter into any negotiations with any third parties, for funding the
construction of the Demonstration Plant, unless and until the first to occur of
either (i) one or more of the Advances are not made as contemplated by Section 2
hereof, (ii) the Parties cease good faith negotiations of definitive
documentation for the Additional Financing or (iii) the failure to consummate
the Additional Financing by the Additional Financing Transaction Date.


11.           Representations and Warranties of Lender. By acceptance of this
Note, Lender hereby represents and warrants to Payor on the Effective Date and
on the date of each Advance that:


(a)           Lender is a validly existing limited liability company under the
laws of the State of Colorado and has the power and authority to execute and
deliver this Note.


(b)           All action on the part of Lender necessary for the authorization
of Lender execute and deliver this Note has been taken. No consent, approval,
authorization, order, filing, registration or qualification of or with any
court, governmental authority or third person is required to be obtained by
Lender in connection with the execution and delivery of this Note by Lender.


(c)           This Note has been duly executed by Lender and constitutes the
legal, valid and binding obligation of Lender, enforceable against Lender in
accordance with its terms , subject, as to enforcement of remedies , to the
discretion of courts in awarding equitable relief and to applicable bankruptcy,
reorganization, insolvency , moratorium and similar laws affecting the rights of
creditors generally .


(d)           Other than the conversion contemplated by Section 6(a) hereof, it
is the present intention of Lender to acquire the Note for Lender's own account
and that the Note is being or will be acquired by Lender for the purpose of
making the loan and not with a view to distribution .


(e)           Lender understands that the information provided by Lender and its
members in connection with this Note are being relied upon by Payor for an
exemption under federal and state securities laws.  All information Lender has
provided to Payor is correct and complete as of the date set forth on the
signature page hereof and if there should be any adverse change in such
information, Lender shall immediately provide Payor with such updated
information.


(f)           Lender and each of its members is an "accredited investor" as
defined in the regulations of the U.S. Securities and Exchange Commission
pursuant to the Securities Act. No "Bad Actor" disqualifying event described in
Rule 506(d)(l )(i) to (viii) of the Securities Act is applicable to Lender, its
members or any of their respective affiliates .


(g)           Lender acknowledges that it has received and reviewed the business
and financial information that it deemed necessary to make this loan to Payor.

 
 

--------------------------------------------------------------------------------

 


(h)           Lender has sought such accounting, legal and tax advice as Lender
has considered necessary to make an informed decision with respect to the making
of the loan, and Lender has taken all the steps it deems necessary to evaluate
the merits and risks of making the loan to Payor.


(i)           Lender is not making the loan to Payor as a result of any
advertisement, article, notice or other communication regarding Payor published
in any newspaper, magazine or similar media or broadcast over television or
radio or presented at any seminar or any other general advertisement or general
solicitation.


(j)           Lender acknowledges that no representations or warranties have
been made to Lender by Payor, or any officer, employee, agent, affiliate or
subsidiary of Payor other than the representations contained in this Note, and
in making the loan to Payor hereunder, Lender is not relying upon any
representations.


(k)           Lender and each of its members have the financial ability to bear
the economic risk of Lender's loan, including but not limited to a total loss of
the principal loaned to Payor and limited transferability of the Note, and
Lender has adequate means for providing for Lender's current needs and personal
contingencies and Lender has no need for liquidity with respect to the loan made
to Payor.


(I)           Lender acknowledges that Payor's business is speculative and has
not commenced commercial operations and repayment of this Note will be based on
Payor's ability to establish the commercial viability of its technology among
other matters. Lender further understands that (i) its loan to Payor involves a
high degree of risk, (ii) no representation is being made as to the business or
prospects of Payor, (iii) no representation is being made as to any projections
or estimates delivered to or made available to Lender (or any of Lender's
affiliates or representatives) of Payor future assets, liabilities,
stockholders' equity, regulatory capital ratios, net interest income, net income
or any component of any of the foregoing or any ratios derived therefrom and
(iv) there is no assurance that Payor's technology will test and work as
contemplated or that it will be commercially viable.


(m)           Lender and its manager have carefully considered and have, to the
extent Lender believes such discussion necessary, discussed with Lender's
professional legal, tax and financial advisers the suitability of making a loan
to Payor and believes that making the loan is suitable for Lender's and its
members particular financial situation.


(n)           Lender understands that a sale or transfer of this Note is
restricted by applicable federal and state securities laws and the provisions of
this Note.


(o)           Lender acknowledges it, its members, affiliates and
representatives are aware, and that the United States securities laws prohibit
any person who has received from Payor material, non-public information
concerning the matters which are the subject of an investment in the Note from
purchasing or selling securities of Payor or from communicating such information
to any other person or entity under circumstances in which it is reasonably
foreseeable that such person or entity is likely to purchase or sell such
securities.  Lender, its members, affiliates and its representatives shall
comply with such laws as they relate Payor confidential information and its
securities. Neither Lender nor its manager is aware of any violations of United
States securities laws relating purchases and sales of Payor securities by
Lender or any of its members or their respective affiliates.

 
 

--------------------------------------------------------------------------------

 


(p)           The foregoing representations and warranties shall survive the
execution and delivery of this Note.


12.           Amendment and Waiver.  Except as otherwise expressly provided
herein, the provisions of this Note may be amended only by a written instrument
signed by both Lender and Payor. Payor may take any action herein prohibited or
omit to perform any act herein required to be performed by Payor, only if Payor
has obtained the written consent of Lender.


13.           Cancellation. After all obligations for the payment of money
arising under this Note have been paid in full or conversion of this Note has
occurred (whichever occurs first), this Note will be promptly surrendered to
Payor for cancellation.


14.           Costs of Enforcement. Subject to Section 16 below, Payor agrees to
pay , and to indemnify and hold harmless Lender from, against and for any and
all liabilities, obligations, claims, damages, actions, penalties, causes of
action, losses, judgments, suits, costs, expenses and disbursements, including
without limitation, reasonable attorneys' fees, incurred or arising in
connection with (i) a breach of representations and warranties in Section 10
hereof or (ii) the enforcement by Lender of its rights under this Note. Lender
and its manager agrees to pay, and to indemnify and hold harmless Payor from,
against and for any and all liabilities, obligations, claims, damages, actions,
penalties, causes of action, losses, judgments, suits, costs, expenses and
disbursements, including without limitation, reasonable attorneys' fees,
incurred or arising in connection with a breach of representations and
warranties in Section 11 hereof.


15.           Waiver of Presentment, Demand and Dishonor.


(a)           Payor hereby waives presentment for payment, protest, demand,
notice of protest, notice of nonpayment and diligence with respect to this Note.


(b)           No failure on the part of Lender to exercise any right or remedy
hereunder with respect to Payor, whether before or after the happening of an
Event of Default, shall constitute waiver of any such Event of Default or of any
other Event of Default by Lender. No failure to accelerate the debt of Payor
evidenced hereby by reason of an Event of Default or indulgence granted from
time to time shall be construed to be a waiver of the right to insist upon
prompt payment thereafter; or shall be deemed to be a novation of this Note or a
reinstatement of such debt evidenced hereby or a waiver of such right of
acceleration or any other right, or be construed so as to preclude the exercise
of any right Lender may have, whether by the laws of the state governing this
Note, by agreement or otherwise; and Payor hereby expressly waives the benefit
of any statute or rule of law or equity  that would produce a result contrary to
or in conflict with the foregoing.


(c)           Payor does not waive or renounce any rights to the benefits of any
statute of limitations or any moratorium, appraisement, exemption, or homestead
now provided or that hereafter may be provided by any federal or applicable
state statute, including but not limited to exemptions provided by or allowed
under the Bankruptcy Code of 1978, as amended, both as to Payor and as to all of
Payor's property, whether real or personal, against the enforcement and
collection of the obligations evidenced by this Note and any and all extensions,
renewals , and modifications hereof.

 
 

--------------------------------------------------------------------------------

 
 
16.           Usury.  Payor and Lender intend that the obligations evidenced by
this Note conform strictly to the applicable usury laws from time to time in
force. All agreements between Payor and Lender, whether now existing or
hereafter arising and whether oral or written, hereby are expressly limited so
that in no contingency or event whatsoever, whether by acceleration of maturity
hereof or otherwise, shall the amount paid or agreed to be paid to Lender, or
collected by Lender, by or on behalf of Payor for the use, forbearance or
detention of the money to be loaned to Payor hereunder or otherwise, or for the
payment or performance of any covenant or obligation contained herein of Payor
to Lender, or in any other document evidencing, securing or pertaining to such
indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury law. If under any circumstances whatsoever, fulfillment of any
provision thereof or any other document, at the time performance of such
provisions shall be due, shall involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled shall be
reduced to the limit of such validity and if under any circumstances Lender ever
shall receive from or on behalf of Payor an amount deemed interest, by
applicable law, which would exceed the highest lawful rate such amount that
would be excessive interest under applicable usury laws shall be applied to the
reduction of Payor's principal amount owing hereunder and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
and such other indebtedness , the excess  shall be deemed to have been a payment
made by mistake and shall be refunded to Payor or to any other person making
such payment on Payor's behalf.


17.           Governing Law.  The validity, construction and interpretation of
this Note will be governed by and construed in accordance with the internal laws
of the State of Colorado .


18.           Conflict of Terms. If and to the extent that there are any
discrepancies between the provisions of this Note and any other document
securing or pertaining to the indebtedness evidenced by this Note, the
provisions of this Note shall control. The Parties acknowledge that the
confidentiality agreement dated February 19, 2015 shall continue to be in full
force and effect and be applicable to the Parties hereto.


19.           Notice.  For the purpose of this Note, notices and all other
communications provided for in this Note shall be in writing and shall be given
to:


If Payor:
Clean Coal Technologies, Inc.
 
 
295 Madison Avenue , 12th Floor
 
 
New York, New York 10017
 
 
Attention: Robin Eves, President and Chief Executive Officer
 
 
Facsimile:
       
with a copy to:
Squire Patton Boggs (US) LLP
   
2550 M Street, NW
   
Washington DC, 20037
   
Facsimile: (202) 457-6315
   
Attention: Jonathan Pavony
 








 
 

--------------------------------------------------------------------------------

 



If to Lender:
CCTC Acquisition Partners LLC
   
c/o Black Diamond Financial Group LLC
   
1610 Wynkoop Street, Suite 400
   
Denver, Colorado 80202
   
Attn: Patrick Imeson
             
with a copy to:
Carver Schwarz McNab Kamper & Forbes, LLC
   
1600 Stout Street
   
Hudsons Bay Centre
   
Suite 1700
   
Denver, Colorado 80202
   
Telephone (303) 893-1825
   
Fax number (303) 893- 1829
   
Attention: Chris Kamper, Esq.
 



Either Party may change its address by providing notice to the other Party in
accordance herewith . Each such notice or other communication shall be effective
(i) if given by prepaid overnight courier, upon receipt, or (ii) if given by
United States mail, postage prepaid, return receipt requested, the later of
actual receipt or three (3) business days after deposit with the United States
postal service; provided that notice of change of address shall be effective
only upon actual receipt.


20.           Assignment.  Absent the prior written consent of the other party
hereto, this Note shall not be assignable by Payor or Lender .
 
 
 

 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS  WHEREOF , Payor has executed and delivered this Promissory Note  on
the date first above written.
 
 




CLEAN COAL TECHNOLOGIES INC.
 
 
/s/ Robin Eves                                                         
By:  Robin Eves
Title:  Chief Executive Officer








Lender has agreed to the terms of this Note
on this 22th day of May
2015.


CCTC ACQUISITION PARTNERS LLC


/s/ Patrick Imeson                                 
By :
Title:

 
 

--------------------------------------------------------------------------------

 
